Order unanimously affirmed. Memorandum: This case is distinguishable from the facts in People v. Turner (21 A D 2d 829). Here there is proof in the form of records from Wayne County Court which establish that appellant was resentenced in that county in February, 1967. The judgment was not vacated in its entirety. (Appeal from order of Monroe County Court denying motion for resentence without a hearing. Original sentence November 22, 1966 on plea of guilty to grand larceny, second degree.) Present — Bastow, J. P., Goldman, Del Veeehio, Marsh and Henry, JJ.